--------------------------------------------------------------------------------

Exhibit 10.1



CONSULTING AGREEMENT


This is a Consulting Agreement dated January 11, 2019 (“Consulting Agreement”),
by and among MKS Instruments, Inc., a Massachusetts company (“MKS”), Electro
Scientific Industries, Inc., an Oregon corporation (the “Company”), and Michael
D. Burger of Lake Oswego, Oregon (“Burger”).  The “Effective Date” of this
Consulting Agreement is defined in Section 15 below.


WHEREAS, MKS and the Company are parties to an Agreement and Plan of Merger
dated as of October 29, 2018 pursuant to which MKS is acquiring the Company (the
“Acquisition”);


WHEREAS, Burger is currently the President and Chief Executive Officer of the
Company;


WHEREAS, Burger and the Company are parties to an Employment Agreement effective
August 19, 2016 (the “Employment Agreement”), an Indemnification Agreement
effective October 3, 2016, time-based Restricted Stock Units Award Agreements
dated October 3, 2016, October 3, 2016 (there are two such Agreements with the
same date), May 11, 2017 and May 9, 2018 (collectively, the “ESI Time-Based RSU
Agreements”), Performance-Based Restricted Stock Units Award Agreements dated
October 3, 2016, May 11, 2017 and May 9, 2018 (collectively, the “ESI
Performance-Based RSU Agreements”), and an Employee Confidentiality, Restrictive
Covenant and Assignment Agreement dated August 17, 2016 (the “Restrictive
Covenant Agreement”);


WHEREAS, if MKS completes the Acquisition, MKS wishes to receive and Burger
wishes to provide consulting services after the Acquisition to assist with the
integration of the two companies;


NOW, THEREFORE, in consideration of the premises and the mutual promises
contained in this Consulting Agreement, the Company and Burger agree as follows:


1.          Immediate Vesting of RSUs. On the Effective Date, all of the MKS
restricted stock units that Burger receives as a result of the Acquisition,
through MKS’ assumption of his outstanding ESI restricted stock units awarded
pursuant to the terms of the ESI Time-Based RSU Agreements and the ESI
Performance-Based RSU Agreements (to the extent any applicable performance
criteria have been deemed met including in accordance with the provisions
thereunder relating to a “Sale” of the Company, and subject to any applicable
maximum caps under the ESI Performance-Based RSU Agreements), shall
automatically and fully vest, to the extent not then already vested.


2.          Payout of ESI Cash Severance.  Subject to Section 9, if Burger
executes, provides to the Company within 45 days of the Effective Date and does
not thereafter revoke, a general release of claims in a form satisfactory to the
Company the Company will pay Burger within 14 days of the Company’s receipt of
the general release of claims attached hereto as Exhibit A (“General Release”),
a lump sum payment in the gross amount of $1,725,000, which is the amount of
severance pay to which Burger would have been entitled under his Employment
Agreement if his employment with the Company had ended under certain specified
circumstances within 12 months of the effective date of a Change in Control (as
defined in the Employment Agreement) of the Company (which the Acquisition will
constitute upon its closing).



--------------------------------------------------------------------------------

3.          COBRA Benefits.  Subject to Section 9, if Burger executes, provides
to the Company within 45 days of the Effective Date and does not thereafter
revoke or attempt to revoke, the General Release, and Burger elects continuation
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”) within the time period prescribed under COBRA for Burger
and any of his eligible dependents, the Company will reimburse Burger for the
COBRA premiums for such coverage (at the coverage levels in effect immediately
before termination of Burger’s employment) until the earlier of (a) the one-year
anniversary of the date of termination of his employment, (b) the date Burger
(or his eligible dependents, as applicable) no longer are eligible to receive
COBRA continuation coverage, or (c) the date upon which Burger and/or Burger’s
eligible dependents become eligible to receive substantially similar coverage
from another employer or other source.  The reimbursements will be made by the
Company to Burger consistent with the Company’s normal expense reimbursement
policy.


4.          Resignation as Employee.  Burger will be deemed to have resigned on
the Effective Date from his employment as President and CEO of the Company, from
his role as a member of the Company’s board of directors (and any committee
thereof) and from any and all other positions with the Company or any parent,
subsidiary or affiliate of the Company (other than pursuant to this Consulting
Agreement).  As of the Effective Date, Burger will cease to be an agent,
officer, director or representative of the Company and will not be authorized to
bind the Company to any liability or obligation or to represent that he has any
such authority.  The Effective Date will be considered Burger’s employment
termination date for purposes of the Company’s employee benefit programs,
including but not limited to, any bonus, pension, profit sharing, stock option,
401(k), health, sickness, dental, accident, life, disability, retirement,
severance, vacation and other paid time off, tuition benefits, deferred
compensation or insurance which the Company may maintain for the benefit of any
of its employees.


5.          Role as Consultant and Consulting Term.  During the Consulting Term
(as defined below), Burger will provide the Company (and if requested MKS) with
consulting services (the “Services”) related to the integration of the Company
and MKS. The “Consulting Term” will begin on the Effective Date and will
continue until the three-month anniversary of the Effective Date.  The
Consulting Term will automatically end on the three-month anniversary of the
Effective Date unless the Company notifies Burger in writing at least 10 days
before that three-month anniversary that the Company wishes to extend the
Consulting Term.  If the Company so notifies Burger, the Consulting Term will
automatically end on the earlier of: (a) the date the Company specifies in the
notice as the end of the extension of the Consulting Term; or (b) the six-month
anniversary of the Effective Date.


2

--------------------------------------------------------------------------------

6.          Compensation.  During the Consulting Term the Company will pay
Burger $212,500 per month, payable on the 10th of each month, in arrears.


7.          Withholding and Taxes.  The Company will deduct from the amounts
payable to Burger pursuant to this Consulting Agreement all required withholding
amounts, including but not limited to federal, state, local or foreign tax
withholding amounts in accordance with all applicable laws and regulations.  The
Company may rely on an opinion of its counsel if any questions as to the amount
or requirement of withholding arises.  Burger will be solely responsible for and
will satisfy all of his tax obligations associated with all compensation paid or
provided to him under this Consulting Agreement.  Burger acknowledges and agrees
that he is not relying on any advice from the Company with respect to any tax
issue relating to this Consulting Agreement.


8.          Restrictive Covenants.  As a material term of this Consulting
Agreement, Burger hereby (a) acknowledges and agrees that his Restrictive
Covenant Agreement will remain in full force and effect; (b) reaffirms and
agrees to comply fully with each and every obligation he undertook in Sections
8.1 through 8.4 of the Employment Agreement; (c) agrees that the term of his
post-employment obligations will be measured beginning at the end of the
Consulting Term; (d) acknowledges that during the Consulting Term he may have
access to confidential and proprietary information belonging to or regarding MKS
(including all of its subsidiaries) and may obtain competitively valuable
information about or develop relationships with customers, employees,
contractors and suppliers of MKS (including all of its subsidiaries) and
therefore agrees that his obligations under the Restrictive Covenant Agreement
and under Sections 8.1 through 8.4 of the Employment Agreement are expanded as
if the term “ESI” were replaced with the phrase “ESI and/or MKS Instruments,
Inc.” in every provision of the Restrictive Covenant Agreement or Sections 8.1
through 8.4 of the Employment Agreement that defines such obligations.


9.          Code Section 409A Compliance.


(a)         Where this Consulting Agreement refers to the termination of
Burger’s employment for purposes of receiving any payment, whether a separation
from service has occurred in connection with termination of employment will be
determined in accordance with Section 409A of the Code and Treasury Regulations
Section 1.409A-1(h) (or any successor provisions) to the extent required by law,
provided that the parties acknowledge and agree that the termination of Burger’s
employment is intended to constitute a separation from service within the
meaning of Section 409A of the Code.


(b)          Subject to subsection (c) below, to the extent that any payments or
benefits under this Consulting Agreement are contingent upon Burger signing,
returning and not revoking a General Release, and the time designated for
signing and returning the General Release and any revocation period (not to
exceed 7 days) crosses calendar years, payments contingent upon the General
Release will be made in the later calendar year.  Any payments contingent upon
the General Release that would otherwise be made during the period for review
and revocation of the General Release will be made, provided that the General
Release is timely executed and returned to the Company and not revoked, on the
first scheduled payment date after such period ends.


3

--------------------------------------------------------------------------------

(c)          If Burger is designated as a “specified employee” within the
meaning of Code Section 409A (while the Company or a parent or affiliate of the
Company is publicly traded on any securities market), any deferred compensation
payment subject to Section 409A to be made during the six-month period following
the date of his separation from service will be withheld and the amount of the
payments withheld will be paid in a lump sum, without interest, during the
seventh month after Burger’s separation from service; provided, however, that if
Burger dies prior to the expiration of such six-month period, payment to his
beneficiary will be made as soon as reasonably practicable following his death. 
The Company will identify in writing delivered to Burger any payments it
reasonably determines are subject to delay under this Section 9(c).  In no event
will the Company have any liability or obligation with respect to taxes for
which Burger may become liable as a result of the application of Code Section
409A.


(d)          Any payments or benefits under this Consulting Agreement that are
subject to the terms and conditions of the Company’s Deferred Compensation Plan
will be payable in accordance with the terms thereunder.


10.          Limitation on Payments.  In the event that any compensation
provided for in this Consulting Agreement or otherwise payable to Burger (i)
constitutes “parachute payments” within the meaning of Section 280G of the Code,
and (ii) but for this Section, would be subject to the excise tax imposed by
Section 4999 of the Code, such compensation will be either:


(a)          Delivered in full; or


(b)          Delivered to such lesser extent that would result in no portion of
such benefits being subject to excise tax under Section 4999 of the Code


whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999 of the
Code, results in the receipt by Burger on an after-tax basis, of the greatest
amount of benefits, notwithstanding that all of some portion of such benefits
may be taxable under Section 4999 of the Code.  If a reduction in severance and
other benefits constituting “parachute payments” is made in order to deliver
compensation to a lesser extent in accordance with this Section, reduction will
occur in the following order:  (i) reduction in cash payments; (ii) cancellation
of awards granted “contingent on a change in ownership or control” (within the
meaning of Code Section 280G); (iii) cancellation of accelerated vesting of
equity awards; and (iv) reduction of  benefits.  In the event that acceleration
of vesting of equity award compensation is to be reduced, such acceleration of
vesting will be cancelled in the reverse order of the date of grant of Burger’s
equity awards.


4

--------------------------------------------------------------------------------

Unless the Company and Burger otherwise agree in writing, any determination
required under this Section will be made in writing by the Company’s independent
public accountants or such other person or entity to which the parties mutually
agree (the “Firm”), whose determination will be conclusive and binding upon
Burger and the Company.  For purposes of making the calculations, the Firm may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code.  The Company and Burger will furnish to the
Firm such information and documents as the Firm may reasonably request in order
to make a determination under this Section.  The Company will bear all costs the
Firm may incur in connection with any calculations required by this Section.


11.          Assignment.  The rights and obligations of the Company and MKS
under this Consulting Agreement will inure to the benefit of, and will be
binding upon, the successors and assigns of the Company and MKS, respectively. 
The rights and obligations of Burger under this Consulting Agreement will inure
to the benefit of, and will be binding upon, Burger’s heirs, executors and legal
representatives.  Burger may not delegate or assign any obligations under this
Consulting Agreement.


12.          Entire Agreement.  This Consulting Agreement supersedes any and all
other agreements, either oral or in writing, between Burger and the Company,
except that the following will survive and remain in full force and effect:  (a)
the Restrictive Covenant Agreement, as modified by Section (8)(d) above; (b) the
Indemnification Agreement dated October 3, 2016; (c) the ESI Time-Based RSU
Agreements and the ESI Performance-Based RSU Agreements, as modified by Section
1 above, and (d) Sections 8.1 through 8.4 of the Employment Agreement, as
modified by Section (8)(d) above.  Neither party is entering into this
Consulting Agreement on the basis of any representation, inducement, promise or
agreement, oral or otherwise, by any person or entity, or by any one acting on
behalf of any person or entity, that is not stated herein.  Any modification of
this Consulting Agreement will be effective only if it is in writing and signed
by both parties to this Consulting Agreement.


13.          Severability.  If any provision in this Consulting Agreement is
held by a court of competent jurisdiction to be invalid, void or unenforceable,
the remaining provisions will nevertheless continue in full force and effect
without being impaired or invalidated in any way.


14.          Miscellaneous.  This Consulting Agreement and the rights and
obligations of the parties hereunder will be governed by, and construed in
accordance with, the laws of the State of Oregon, excluding (but only to the
extent permitted by law) its conflict of laws and choice of law rules.  The
parties agree that service of any process, summons, notice or document by U.S.
certified mail or overnight delivery by a generally recognized commercial
courier service to Burger’s last known address (or any mode of service
recognized to be effective by applicable law) will be effective service of
process for any action, suit or proceeding brought against Burger in any such
court.  The failure of either party hereto to enforce any right under this
Consulting Agreement will not be considered a waiver of that right, or of
damages caused thereby, or of any other rights under this Consulting Agreement.


5

--------------------------------------------------------------------------------

15.          Effective Date.  The effective date of this Consulting Agreement
(the “Effective Date”) will be the effective date of the closing of the
Acquisition.  Notwithstanding any other provision of this Consulting Agreement
or any other agreement, if the Acquisition does not occur, no provision of this
Consulting Agreement will at any time have any force or effect whatsoever.


IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as a sealed instrument, all as of the day, month and year first written above.



MKS INSTRUMENTS, INC.
 
 
 
 
 
By: 
/s/ Catherine M. Langtry

 
 
 
 
 
 
Dated: 

1/31/2019
 
 
 
 
 
Electro Scientific Industries, Inc.
 
 
 
 
 

 
 
 
 
By:
/s/ Steve Harris

 
 
 
Steve Harris

Vice President/ General Manager

 
 
 
 
 
/s/ Michael D. Burger
 
 
 
Name:

Michael D. Burger
 
Dated: 

January 11, 2019
Address:

 
 
 






6

--------------------------------------------------------------------------------